DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
No current limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6,  11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/172034 (To Abe) in view of  US2015/0068665, Yamada US2013/0115460, Chirino 4293325 and Corbett 4260406
US2015/0068665 is considered to be an English-language equivalent of  WO2013/172034, therefore US2015/0068665 is relied upon to understand WO2013/172034 and  all reference to paragraphs and drawings in “Abe” will correspond those in US2015/0068665.  
It is noted that Abe corresponds to the D2 reference of the corresponding European search report.
The combination of references is considered to be essentially the same as in the 9/21/2020.  Please see the 9/21/2020 Office Action for any detail not included in the instant discussion.
 
See figure 1 and [0002], [0044] and [0051] of ABE which discloses the binder.  The ethyl cellulose is the binder.  Applicant’s specification at [0054] discloses that ethyl cellulose is (inherently) a binder.  The frit is the glass powder.
Abe does not disclose the average particle diameter of 25 micron to 30 microns.   Yamada discloses [0078] using frit in a similar process with the frit having an average size of 25 microns. Chirino discloses (col. 5, lines 3-7) that it is recognized in the art that coarse frit particles increases porosity and indicates that this indicates a preference to not exceed 325 mesh (i.e. 45 microns).  Corbett discloses commercially available frit having an average particle size of 15-30 microns.   It would have been obvious to one using the Abe method to use frit with a particle sizes within the range of 25-30 microns so as to avoid porosity of the seal and since it is known suitable diameter and based on the what size of frit is commercially available. 
The ‘heating’ act is disclosed at [0095] of Abe.  Although Abe does not recite that the binder is removed, it is inherent that the binder is removed (by decomposition and/or oxidation) because the binder cannot withstand the high temperatures.  Moreover the claim does not recite a step of removing the binder.  Rather the claim recites a purpose “to remove the binder”.  One can consider the purpose of the Abe heating includes ‘to remove the binder’ thus one could not reasonably expect to avoid infringing by heating with somehow some binder still remaining. 
See [0107] of Abe for the claimed “exhausting gas…”
	
The forming a reduced-pressure space is disclosed at  [0005] of Abe.  The second glass adhesive has the same diameter as the first glass adhesive as per [0050] of Abe. The slits 5b are where the first and second adhesive are disposed apart.  The closing of the slits [0066] are where the first adhesive and the second adhesive are brought into contact with each other.
The first adhesive also comprises the upper portion of 5a as shown in the marked-up abridged version of Abe  figure 1 as shown below.


    PNG
    media_image2.png
    449
    720
    media_image2.png
    Greyscale

Claim 4 is met as per [0109] of Abe.
Claims 5 and 11: See Abe figure 1: B is the hermetic space. 6a is the third glass adhesive. Substrate 1 is also the third glass substrate.
Claims 6 and 14-15: Abe discloses the pane being a window pane [0005] it would have been obvious to make a frame that fits the pane for easy construction of an entire house or other structure with the window. 

Response to Arguments
Applicant's arguments filed 1/10/2021 have been fully considered but they are not persuasive. 
It is argued that none of the references teach the second glass adhesive includes a glass powder with an average diameter  of 25-30 microns and that is disposed to partition an area surrounded by the first glass adhesive.  This is not persuasive because it would have been obvious to use a glass powder as claimed in the second adhesive of Abe with a diameter of 25-30 microns in light of the secondary references.  The second adhesive of Abe (along with a portion of the first adhesive) serves to partition an area surrounded by the first glass adhesive. 
It is argued that in Abe walls 5a, 6a and 7a correspond to the second glass and adhesive as claimed and seal 4 correspond to the first glass adhesive.  This is not persuasive because the current rejection is based on  a portion of wall 5a being a part of the first glass adhesive and the remaining portion of 5a being the second glass adhesive as indicated in the marked-up figure of page 16 of the 9/21/2020 Office action (and also included above). 
It is also argued that Abe fails to disclose bringing the melted substances of frit seal 4 and melted substance of walls 5a, 6a and 7a into contact with each other.  This is not persuasive because the claims do not require all of the walls to be in contact with a material that corresponds to seal 4.  As indicated at [0066] of Abe the first and second adhesives come together at 5b.
It is argued that Yamada, Chirino and Corbett do not teach the frit is disposed in an area surrounded with the first glass adhesive.  This is not persuasive because Abe discloses using a frit which surrounded by a first glass adhesive.  The secondary references are relied upon to evidence that the claimed particle size would have been obvious. 
It was also argued that it would not have been obvious to use a glass powder having an average diameter between 25 and 30 microns.  This is not persuasive because it is merely an argument.  There is no rationale supporting this conclusion such as explaining why it would not be obvious or any indication of any specific error in the Office’s determination which explains why it would have been obvious to one using the ABE method to use a frit with an average particle diameter of 25-30 micron in light of the secondary references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741